         Case 1:17-cv-02361-CKK Document 73 Filed 04/12/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA

MATTHEW DUNLAP,
                                                                       Civil Action No. 17-cv-2361-CKK
                              Plaintiff,

              - versus -

PRESIDENTIAL ADVISORY COMMISSION ON ELECTION
INTEGRITY; MICHAEL R. PENCE, IN HIS OFFICIAL
CAPACITY AS CHAIR OF THE PRESIDENTIAL
ADVISORY COMMISSION ON ELECTION INTEGRITY;
KRIS W. KOBACH, IN HIS OFFICIAL CAPACITY AS VICE
CHAIR OF THE PRESIDENTIAL ADVISORY
COMMISSION ON ELECTION INTEGRITY; ANDREW
KOSSACK, IN HIS OFFICIAL CAPACITY AS
DESIGNATED FEDERAL OFFICER FOR THE
PRESIDENTIAL ADVISORY COMMISSION ON ELECTION
INTEGRITY; GENERAL SERVICES ADMINISTRATION;
TIMOTHY R. HORNE, IN HIS OFFICIAL CAPACITY AS
ACTING ADMINISTRATOR OF THE GENERAL SERVICES
ADMINISTRATION; EXECUTIVE OFFICE OF THE
PRESIDENT; OFFICE OF THE VICE PRESIDENT; OFFICE
OF ADMINISTRATION; MARCIA L. KELLY, IN HER
OFFICIAL CAPACITY AS DIRECTOR OF THE OFFICE OF
ADMINISTRATION,

                              Defendants.


                         PLAINTIFF’S MOTION TO COMPEL
                      COMPLIANCE WITH THE COURT’S ORDERS

       Pursuant to this Court’s January 28, 2019 Order (ECF No. 64) and Minute Order of

February 28, 2019, and for the reasons set forth in the accompanying Memorandum of Law,

Plaintiff Maine Secretary of State Matthew Dunlap moves this Court for an order compelling

Defendants to comply with the Court’s preliminary injunction Order (ECF No. 32), the

accompanying Memorandum Opinion (ECF No. 33), and subsequent decisions and orders

interpreting the preliminary injunction reflected therein (ECF Nos. 51, 52, 55, 64). In particular,

Secretary Dunlap seeks an order compelling Defendants to produce all documents they have
          Case 1:17-cv-02361-CKK Document 73 Filed 04/12/19 Page 2 of 2



claimed should not be released because they are “internal and confidential documents sent to the

Vice President by his staff, materials written by the Vice President’s personal staff for his use,

and other internal records of the Office of the Vice President (‘OVP’) and the Executive Office

of the President (‘EOP’).” Order (ECF No. 64) at 1.

       Pursuant to Local Rule 7(m), the parties conferred but were unable to resolve the areas of

disagreement addressed by this motion. The parties reported their disagreement and the Court

invited formal briefing. Order (ECF No. 64). A proposed order is attached.

Dated: April 12, 2019                         Respectfully submitted,

                                              By:
                                                      /s/ Harry Sandick

                                              PATTERSON BELKNAP WEBB & TYLER LLP
                                              Daniel S. Ruzumna (D.C. Bar No. 450040)
                                              Harry Sandick (admitted pro hac vice)
                                              Daniel A. Friedman (admitted pro hac vice)
                                              1133 Avenue of the Americas
                                              New York, N.Y. 10036
                                              Tel: (212) 336-2000
                                              Fax: (212) 336-2222
                                              druzumna@pbwt.com
                                              hsandick@pbwt.com
                                              dfriedman@pbwt.com

                                              AMERICAN OVERSIGHT
                                              Austin R. Evers (D.C. Bar No. 1002367)
                                              Melanie Sloan (D.C. Bar No. 434584)
                                              John E. Bies (D.C. Bar No. 483730)
                                              Cerissa Cafasso (D.C. Bar No. 1011003)
                                              1030 15th Street NW, B255
                                              Washington, DC 20005
                                              Tel: (202) 869-5246
                                              austin.evers@americanoversight.org
                                              msloan@americanoversight.org
                                              john.bies@americanoversight.org
                                              cerissa.cafasso@americanoversight.org


                                              Attorneys for Plaintiff Matthew Dunlap



                                                  2
